       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 UNITED STATES OF AMERICA, ex rel.
 HENRY B. HELLER,
                   Plaintiffs,                         Civil Action File No.:

 v.                                                    1:18-cv-03728-SDG

 GUARDIAN PHARMACY, LLC and
 GUARDIAN PHARMACY OF                             JURY TRIAL DEMANDED
 ATLANTA, LLC,


                          Defendants.


     PLAINTIFF-RELATOR’S RESPONSE IN OPPOSITION TO
 DEFENDANT GUARDIAN PHARMACY, LLC’s MOTION TO DISMISS

      Relator Henry B. Heller respectfully submits his Response in Opposition to

Defendant Guardian Pharmacy, LLC’s Motions to Dismiss. Relator also

incorporates by reference herein the entirety of his Response in Opposition to

Guardian Pharmacy of Atlanta, LLC’s Motion to Dismiss.

      Mr. Heller’s Amended Complaint plainly sets forth a kickback scheme

engineered and executed by the Defendants, including the direct involvement of

Defendant Guardian Pharmacy, LLC, in violation of the Anti-Kickback Statute and

the False Claims Act. Hence, this is not a case in which a company is alleged to be


                                         1
          Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 2 of 19




responsible simply because it is a parent of a subsidiary entity accused of

wrongdoing. Indeed, read fully and in the proper light, the Complaint specifically

alleges Guardian Pharmacy, LLC’s control, knowledge, and direct involvement in

the illegal kickbacks of Guardian Pharmacy of Atlanta, LLC (“Guardian Atlanta”).

The Complaint also alleges sufficient facts to state a claim for piercing the

corporate veil. The motion thus is wholly without merit and should be denied.

I.    FACTUAL SUMMARY

      The operative Complaint defines the term “Guardian” to refer, collectively,

to both Defendants Guardian Pharmacy, LLC and Guardian Pharmacy of Atlanta,

LLC. 1 ECF 24 ¶ 1. Defendant Guardian Pharmacy is a private company, founded

in 2004, soon after Congress substantially expanded Medicare coverage for

prescription drug orders with the passage of the Medicare Prescription Drug,

Improvement, and Modernization Act of 2003. Id. ¶¶ 48, 121.

      Guardian Pharmacy and Guardian Atlanta share the same corporate address

as their principal place of business. Id. ¶¶ 16-17. Guardian Atlanta was formed in

2010 when Guardian Pharmacy’s Executive Vice President and Chief Financial




      1
       These Defendants are individually referred to as “Guardian Pharmacy” and
“Guardian Pharmacy of Atlanta” in the Amended Complaint.
                                          2
          Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 3 of 19




Officer, David Morris, signed and filed the Articles of Organization for Guardian

Atlanta with the Georgia Secretary of State. See id. ¶ 138.2

      A.      Home Office Control of Subsidiaries

      With its “Home Office” or headquarters in Atlanta, Georgia, ECF 24 ¶¶ 121,

124, Guardian Pharmacy grew rapidly through acquisitions and start-ups and now

owns and operates pharmacies in 37 locations and 18 states across the United

States. Id. ¶ 122. It is the majority owner of its subsidiaries, including Guardian

Atlanta, and refers to them as “Partner Pharmacies,” that is, “local entities that are

operated jointly by Guardian Pharmacy and a local management team.” Id.

¶¶ 18, 123, 125 (emphasis added)).

      Guardian is now the third-largest institutional pharmacy in the United States,

with over $550 million in annual revenues from filling more than 12 million

prescriptions for over 100,000 residents of assisted living communities, personal


      2
        See also Exhibit A, Certificate and Articles of Organization for Guardian
Atlanta, available at https://ecorp.sos.ga.gov/BusinessSearch/BusinessFilings. The
Court is asked to take judicial notice of Mr. Morris’ filing of the Articles of
Organization which is “a fact that is not subject to reasonable dispute because” it
“can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b)(2). A court “may [] take judicial
notice of publicly filed documents at the motion to dismiss stage without
converting a Rule 12(b)(6) motion to a Rule 56 motion.” U.S. ex rel. Saldivar v.
Fresenius Med. Care Holdings, Inc., 906 F. Supp. 2d 1264, 1271 (N.D. Ga. 2012)
(citing Halmos v. Bomardier Aerospace Corp., 404 Fed. App’x 376, 377 (11th Cir.
2010)).
                                           3
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 4 of 19




care homes, skilled nursing homes, and other facilities, many of whom are

beneficiaries of federal health care programs such as Medicare and TRICARE.

ECF 24 ¶ 127. The executive team for Guardian Pharmacy focuses on a growth

and profit strategy, such that “the officers of the company aggressively promote

sales growth to increase the number of residents under contract with Guardian, i.e.,

the number of patients who fill prescriptions with Guardian.” Id. ¶ 129.

      Guardian Pharmacy “controls the operations of its Partner Pharmacies,

including Defendant Guardian Pharmacy of Atlanta.” ECF 24 ¶ 125 (emphasis

added). Guardian Pharmacy develops national and regional sales strategies for the

entire company, trains “all sales representatives and other employees, and exerts

control over the billing process, contracting, finance and legal functions for the

Partner Pharmacies.” Id. ¶ 126 (emphasis added). “Guardian Pharmacy controls

the overall operations and strategic direction of Guardian . . . Atlanta,” one of

its largest Partner Pharmacies. Id. ¶¶ 138-39 (emphasis added).

      B.     Direct Involvement in Guardian Atlanta Operations

      Guardian’s Home Office pressured Guardian Atlanta’s President Mathew

Hopp to memorialize agreements with assisted living communities and personal

care homes in written contracts and provided a standard form contract designating

Guardian as the “preferred pharmacy” for the facility. ECF 24 ¶¶ 195-97. That

                                         4
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 5 of 19




form contract expressly described the Anti-Kickback Statute and stated that

“Operator will pay for” consulting pharmacist services at cost and “never below

those costs.” Id. ¶ 210. But the contract had a form face sheet with “Confidential

Pricing Terms” promising just the opposite: Guardian furnishes “Pharmacy

Consulting Services” “Quarterly at no charge.” Id. ¶ 205 (emphasis added).

Guardian Atlanta used these terms, confidentially providing free consulting

services, in a preferred pharmacy contract with Magnolia Senior Living in

Loganville, Georgia. Id. ¶¶ 200, 204-05. The contract also expressly provides for

free in-service training. Id. ¶¶ 208-09, 212.

      Guardian Atlanta thus “offered and continues to offer illegal inducements to

attract or retain its customers” per Guardian Pharmacy’s standard business

practices. ECF 24 ¶¶ 148-49. In violation of the Anti-Kickback Statute, Guardian

did not charge facilities for quarterly consulting services (i.e., medication

management audits required by Georgia law) that its pharmacists and nurses

provided for the facilities onsite at their locations. Id. ¶ 150. Guardian further

provided free education and skills checks for the staff of Guardian customers, and

free installation of electronic medication administration records systems (or

“eMARs”) for assisted living communities and personal care homes that selected

Guardian as their preferred pharmacy. Id. ¶ 151. With Guardian Pharmacy’s

                                           5
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 6 of 19




knowledge, Guardian Atlanta offers and provides such services to its customers for

free, or below fair market value, in order to obtain and retain coveted “preferred”

pharmacy status from owners and operators of the facilities so that Guardian can

bill federal healthcare programs for the residents’ prescription drug medications.

Id. ¶ 153.

      C.     National Sales Meetings

      2017. Guardian Pharmacy’s knowledge of the scheme is further

demonstrated by its national sales training meetings, attended by executives and

sales personnel from across the United States. At Guardian’s March 2017 national

sales meeting in Atlanta, attended by Guardian’s senior executives and sales

representatives including Relator, Bob Weir, Guardian Pharmacy’s Vice President,

Operations & Regulatory Support, joked about charging for consulting services.

ECF 24 ¶¶ 188-91. Relator was concerned enough to raise this issue with Kendall

Forbes, Guardian Pharmacy’s Executive Vice President for Sales & Operations, at

the sales meeting, and reminded Mr. Forbes that federal guidelines require

pharmacies to charge for such services, also known as audits. Id. ¶¶ 192-93.

      2018. Guardian’s national sales meeting in October 2018 included a power

point presentation that criticized other pharmacies for “lacking in nursing,

consulting, eMAR support, technology and education services,” promoting the

                                          6
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 7 of 19




value of those services offered by Guardian Pharmacy. Id. ¶¶ 304-05. In addition

to being described in the Complaint, the presentation is attached as Exhibit C to

Guardian Atlanta’s Motion to Dismiss. See id.; ECF 32-4, Exh. C, “Tips for

Selling to a New Account,” at 5, Oct. 18, 2018.

      It further states that other pharmacies do not provide equipment such as

“laptops, fax machines, med carts.” ECF 32-4, Exh. C at 5. It claims that “75% of

Guardian’s 110,000 patients” are residents of assisted living facilities and urges the

national sales team to “[e]xplain the Guardian difference” when selling to new

accounts, meaning facility owners and operators. ECF 32-4, at 3-4. Finally, the

presentation concludes with a reminder to the national sales team to “[l]og your

account info, contacts, visits and activity in Salesforce,” a centralized customer

relationship management tool maintained by Guardian Pharmacy. Id. at 7

(emphasis added).

II.   LEGAL STANDARD

      On a Rule 12(b)(6) motion, courts accept factual allegations as true and draw

all reasonable inferences in the plaintiff’s favor. Magluta v. Samples, 375 F.3d

1269 (11th Cir. 2004). Fed. R. Civ. P. 8(a)(2) requires only a short and plain

statement of the claim giving the defendant fair notice of the basis for relief. Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007). A complaint must contain sufficient

                                           7
        Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 8 of 19




factual matter, accepted as true, to “state a claim that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 570. There

must be “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of” the claim. Twombly, 550 U.S. at 545.

      A complaint alleging violations of the FCA must satisfy two pleading

requirements. First, it must provide a “short and plain statement of the claim

showing the pleader is entitled to relief.” United States ex rel. Matheny v. Medco

Health Sol’ns, Inc., 671 F.3d 1217, 1222 (11th Cir. 2012) (quoting Fed. R. Civ. P.

8(a)(2)). Second, it “must comply with Rule 9(b)’s heightened pleading standard,

which requires a party to ‘state with particularity the circumstances constituting

fraud or mistake.” Id. (quoting Fed. R. Civ. P.9(b)). Even under a Rule 9(b)

standard, “knowledge, and other conditions of a person’s mind may be alleged

generally.” Fed. R. Civ. P. 9(b); U.S. ex rel. Matheny v. Medco Health Sol’ns, Inc.,

671 F.3d 1217, 1224 (11th Cir. 2012). The “time, place, contents, and identity”

standard, is not a “straitjacket” for Rule 9(b). U.S. ex rel. Grubbs v. Kanneganti,

565 F.3d 180, 187 (5th Cir. 2009). Rule 9(b) particularity works with Rule 8 to

alert defendants to the precise misconduct charged and protect against spurious

charges. Matheny, 671 F.3d at 1222; Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194,

1202 (11th Cir. 2001). Relator’s Complaint includes more than sufficient detailed

                                            8
        Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 9 of 19




factual allegations that, when taken as true, demonstrate Guardian Pharmacy’s

direction, control of its partner company, Guardian Atlanta, and their joint

execution of a fraudulent kickback scheme, in violation of the Anti-Kickback

Statute and the False Claims Act.

III.   ARGUMENT

       The Complaint plausibly alleges Guardian Pharmacy’s direct liability and

facts supporting its indirect liability via veil-piercing or an alter-ego theory.

Guardian Pharmacy presents three overlapping arguments. First, selectively

reading the Complaint, Guardian Pharmacy contends that its liability could only be

derivative, based solely on its ownership interest in its “Partner Pharmacy,”

Guardian Atlanta.3 Second, it argues a corollary of its first argument, contending

that the Complaint fails to allege Guardian Pharmacy’s participation in the

kickbacks or the fraudulent claims. Finally, it contends that, in the absence of any

contentions as to its participation in the kickbacks and fraud against the United

States, it can only be liable under a veil-piercing theory, which it contends was not

sufficiently alleged. These contentions all fail because the Complaint provides



3
  Relator’s Response in Opposition to Guardian Pharmacy of Atlanta, LLC’s
motion to dismiss details the fraudulent kickback scheme, pled to the specificity
standards under Rule 9(b), as to both Guardian Defendants. That Response is
incorporated by reference and not repeated herein.
                                            9
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 10 of 19




detailed allegations of Guardian Pharmacy’s own participation in and control over

the kickback scheme and its Partner Pharmacy, Guardian Atlanta.

      A.     Guardian Pharmacy’s participation, direction and control over a
             kickback scheme is alleged with the requisite particularity.

      Guardian Pharmacy is the moving force behind the kickback scheme that it

executed with its Partner Pharmacy, Guardian Atlanta, to obtain preferred provider

status at facilities via unlawful kickbacks, giving it access to supply – and bill the

Government for – the prescription medications of those facilities’ residents. This

sufficiently alleges that Guardian Pharmacy’s direct involvement in the kickback

scheme. See, e.g., United States ex rel. Hockett v. Columbia/HCA Healthcare, 498

F. Supp. 2d 25, 62-63 (D.D.C. 2007) (finding a triable issue on summary judgment

in FCA case alleging parent company liability for its “direct involvement” with

subsidiary in submitting false claims via instructions to obscure information on

cost report submitted to Medicare, frequent communications with subsidiary, and a

“larger mosaic” of corporate ties).

      Here, the Amended Complaint alleges a similar “mosaic” in that Guardian

Pharmacy operates as a partner with Guardian Atlanta and has intimate knowledge

of its operations, as evidenced by Guardian Pharmacy’s role: (1) as a majority

owner; (2) as signatory on Guardian Atlanta’s formation documents; (3) as the lead

in developing and implementing national sales strategies, centralized sales tracking
                                          10
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 11 of 19




through SalesForce, and uniformly training all sales representatives;4 and (4) as

supplier of the contracting, finance, and legal functions for Guardian Atlanta. ECF

24 ¶¶ 122-26.

      Relator has indisputably alleged that Guardian Pharmacy, the “Home

Office” for its “Partner Pharmacy” subsidiaries is thoroughly intertwined in the

operations with Guardian Atlanta, and that it developed and implemented the

kickback scheme at the center of its plan to increase profits and grow customer

numbers, through providing free consulting, training and eMAR services in return

for preferred provider status, giving it access to residents and the ability to bill for

these preferred facility residents’ prescription medications.

      Contrary to Guardian’s arguments, this is not a case where a plaintiff is

attempting to hold an individual or parent corporation responsible for a company’s

malfeasance simply because of an ownership interest. Cf. United States v.

Gericare Med. Supply Inc., No. CIV.A.99-0366-CB-L, 2000 WL 33156443, at *8-


      4
          Guardian Pharmacy trains all sales personnel, and even joked about billing
for consulting services at a national training event. ECF 24 ¶¶ 188-89. Guardian
Pharmacy’s attempt to spin these facts as innocent statements and “subjective
interpretation” improperly interprets the allegations in the light most favorable to
itself on its own motion. See Magluta v. Samples, 375 F.3d 1269 (11th Cir. 2004)
(factual allegations accepted as true and inferences drawn in plaintiff’s favor).
Further, Rule 9(b) provides that “knowledge, and other conditions of a person’s
mind may be alleged generally.” See U.S. ex rel. Matheny v. Medco Health Sol’ns,
Inc., 671 F.3d 1217, 1224 (11th Cir. 2012).
                                           11
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 12 of 19




*9 (S.D. Ala. Dec. 11, 2000) (dismissing individual who owned and served as

officer of two corporate defendants, who was alleged to have received financial

benefit from scheme and “should have known” about false claims, for failure to

allege facts as to his “role in the fraud”); U.S. ex rel. Tillson v. Lockheed Martin

Corp., 2004 WL 2403114, at *33 (W.D. Ky. 2004) (being a parent corporation of a

subsidiary that commits an FCA violation, absent “some degree of participation by

the parent” insufficient to support claim against parent for subsidiary’s FCA

violation).

      Here, Relator has alleged a plethora of facts illustrating Guardian

Pharmacy’s role in developing, orchestrating, and implementing the fraudulent

kickbacks at the heart of the FCA and AKS violations. Cf. United States ex rel.

Lawson v. Aegis Therapies, Inc., Case No. 210-CV-72, 2013 WL 5816501, at *4

(S.D. Ga. Oct. 29, 2013) (“no allegations about how, when, and where Corporate

Defendants were involved in the alleged fraudulent activity”). Relator seeks to

hold Guardian Pharmacy accountable for its own fraudulent conduct, as detailed in

the Complaint and summarized above, not simply as a “passive” owner of

Guardian Pharmacy of Atlanta. The allegations more than sufficiently allege

Guardian Pharmacy’s personal involvement in the kickbacks, naming names and

explaining contractual terms from Guardian Pharmacy’s Home Office.

                                          12
         Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 13 of 19




Guardian Pharmacy is on notice of the precise misconduct charged. See Matheny,

671 F.3d at 1222; Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir.

2001).

      The motion should be denied because Relator has alleged plausible Anti-

Kickback and False Claims Act violations based on Defendant Guardian

Pharmacy’s conduct.

      B.      Alternatively, Guardian Pharmacy operated Guardian Atlanta as its
              alter ego to implement its kickback scheme in violation of the False
              Claims Act.

      The Amended Complaint also alleges sufficient facts to state a plausible

claim in support of piercing the corporate veil and finding that Guardian Atlanta

was an alter ego of Guardian Pharmacy. The federal common-law test for

corporate veil-piercing asks whether (1) “there is a unit[y] of interest and

ownership among Defendants that makes their separate personalities no longer

exist” and (2) “an inequitable result would flow from treating Defendants

separately.” United States ex rel. Lawson v. Aegis Therapies, Inc., No. CV 210-72,

2013 WL 5816501, at *4 (S.D. Ga. Oct. 29, 2013) (citation omitted) (dismissing

allegations that “only describe Corporate Defendants' headquarters, industry, and

relationship with each other at a high level of generality").




                                          13
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 14 of 19




      Evidence of a “unity of interest” was found in United States ex rel. Powell v.

American Intercontinental Univ., where Relators alleged that an officer of a parent

company signed a program participation agreement on behalf of the subsidiary.

See No. 1:08-CV-2277-RWS, 2016 WL 5092513, at *8 (N.D. Ga. Sept. 20, 2016).

Relators also cited evidence showing a “unity of interest” because the parent was

involved in hiring and firing employees of the subsidiary, provided training for its

staff, and set policies and productivity goals for the subsidiary. Id., at *8-9

(denying parent’s motion for summary judgment).

      Here, Relator has alleged similar facts showing a unity of interest between

Defendants. Guardian Pharmacy’s Executive Vice President and CFO was

responsible for the corporate formation of Guardian Atlanta, signing its Articles of

Organization. See Exhibit A. As noted, Guardian Pharmacy exercised operational

control over Guardian Atlanta, controlling functions such as contracting, finance,

and legal services. ECF 24 ¶ 126. Guardian Pharmacy also provided training and

tracked all customer sales in SalesForce. Thus, the first element of unity is

sufficiently alleged. See Speir v. Wal-Mart Stores, Inc., No 1:06-CV-0757-RLV,

2007 WL 707357, at *2 (N.D. Ga. Mar. 1, 2007) (declining to dismiss corporate

defendant because “ascertaining the degree of control necessary” to establish alter

ego liability “is a question of fact”).

                                          14
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 15 of 19




      The second prong of the test is also met in that leaving Guardian Atlanta

“saddled with the baggage” of any potential liability in this case would be

“inequitable.” See Powell, 2016 WL 5092513, at *9. Relator’s allegations of

Guardian Pharmacy’s direct involvement in the scheme, as shown above, are

sufficient to state a plausible claim that an inequitable result would flow from

treating Defendants separately. ECF 24 ¶¶ 148-53. Allegations that an entity used

another to implement a fraudulent scheme have been found sufficient to support

that failure to pierce the corporate veil would result in inequity. See, e.g., Century

Sr. Svcs. v. Consumer Health Ben. Ass'n, Inc., 770 F. Supp. 2d 1261, 1266 (S.D.

Fla. 2011) (finding second element satisfied by allegations that related company

was used “for a fraudulent purpose”); United States ex rel. Schaengold v. Mem’l

Health, Inc., 4:11-CV-58, 2014 WL 6908856, at *12 (S.D. Ga. Dec. 8, 2014)

(second element satisfied by allegations that “corporate form was used to

perpetrate some form of injustice or fraud.”).

      The question on the present motion is not whether Relator may ultimately

prevail on a veil-piercing theory of liability, “but whether the allegations are

sufficient to allow . . . discovery in an attempt to prove their allegations.” Jackam

v. Hosp. Corp. of Am. Mideast, 800 F.2d 1577, 1579-80 (11th Cir. 1986). See also

Burkes v. Dylewski, No. 1:14-CV-22079-UU, 2016 WL 9526692, at *6 (S.D. Fla.

                                          15
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 16 of 19




May 3, 2016) (“Whether [related corporation] is directly liable for any alleged

violation of the FCA, based on its own actions or under an alter ego theory, is more

appropriately addressed at the summary judgment stage”).

IV.   CONCLUSION

      Relator has plausibly alleged that Defendant Guardian Pharmacy violated

the False Claims Act via its own conduct and, alternatively, by using co-

Defendant/Partner Pharmacy Guardian Atlanta as its alter ego to effectuate the

fraudulent kickback scheme. Accordingly, Guardian Pharmacy’s Motion to

Dismiss should be denied. Alternatively, should the Court find any deficiency in

Relator’s pleading, any dismissal should be without prejudice and with leave to

amend.

      Respectfully submitted this 29th day of May, 2020.

s/ Michael J. Moore                                s/ Lynn M. Adam
MICHAEL J. MOORE                                   LYNN M. ADAM
Georgia Bar No. 520109                             Georgia Bar No. 002319
CHARLES W. BYRD
Georgia Bar No. 100850                             ADAM LAW LLC
JAY F. HIRSCH                                      125 Clairemont Avenue
Georgia Bar No. 357185                             Suite 380
KIMBERLY J. JOHNSON                                Decatur, Georgia 30030
Georgia Bar No. 687678                             (404) 324-3582
CAROLINE G. MCGLAMRY                               ladam@lynnadamlaw.com
Georgia Bar No. 230832
ELIZABETH S. WHITE
Georgia Bar No. 258844

                                        16
      Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 17 of 19




POPE MCGLAMRY
3391 Peachtree Road, NE, Suite 300
Atlanta, GA 30326
(404) 523-7706
efile@pmkm.com

                    Attorneys for Relator Henry B. Heller




                                     17
      Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 18 of 19




                               CERTIFICATION


      Pursuant to N.D. Ga. L.R. 7.1(D), counsel for Plaintiff hereby certifies that

this document has been prepared with Times New Roman (14 point) font, which font

has been approved under L.R. 5.1(C).


                                             /s/ Michael J. Moore
                                             MICHAEL J. MOORE
                                             Georgia Bar No. 520109




                                        18
       Case 1:18-cv-03728-SDG Document 42 Filed 05/29/20 Page 19 of 19




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 29, 2020, I electronically filed the foregoing

PLAINTIFF-RELATOR’S RESPONSE IN OPPOSITION TO DEFENDANT

GUARDIAN PHARMACY, LLC’s MOTION TO DISMISS with the Clerk of

Court using the Court’s CM/ECF system, which will automatically send notification

of such filing to all counsel of record.

 GABRIEL A. MENDEL                              GLENN P. HENDRIX
 Assistant U.S. Attorney                        W. JERAD RISSLER
 600 Richard B. Russell Federal Bldg.           Arnall Golden Gregory, LLP
 75 Ted Turner Drive, S.W.                      171 17th Street NW, Suite 2100
 Atlanta, GA 30335                              Atlanta, GA 30363
 Phone: (404) 581-6000                          Phone: (404) 873-8692
 Fax: (404) 581-6163                            glenn.hendrix@agg.com
 Gabriel.Mendel@usdoj.gov                       jerad.rissler@agg.com
                                                 Attorney for Defendants


                                                 /s/ Michael J. Moore
                                                 MICHAEL J. MOORE
                                                 Pope, McGlamry, Kilpatrick,
                                                 Morrison & Norwood, P.C.
                                                 3391 Peachtree Road, NE, Suite 300
                                                 P.O. Box 19337 (31126-1337)
                                                 Atlanta, GA 30326
                                                 (404) 523-7706
                                                 efile@pmkm.com




                                           19
